Citation Nr: 0838114	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-21 265A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from April 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. Service connection for hypertension 
was denied on a direct basis by a final rating decision in 
June 1997. In July 2002, the veteran submitted a claim for 
service connection for hypertension as being secondary to an 
already service-connected disability. As this issue was not 
previously decided, this decision by the Board will involve a 
de novo review.


FINDINGS OF FACT

1.  Service connection is in effect for cirrhosis with 
subsequent liver transplant.

2.  The preponderance of the probative evidence indicates 
that there is a relationship between hypertension and this 
service-connected disability.


CONCLUSION OF LAW

Hypertension is proximately due to, the result of, or 
aggravated by the service-connected cirrhosis with subsequent 
liver transplant. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fact the Board is allowing the benefit sought 
by the veteran, no useful purpose would be served by a 
discussion of the Veterans Claims Assistance Act of 2000 
(VCAA)  requirements.  Suffice it to say that VA complied 
with its duty to notify and assist the veteran with his 
claim.



Analysis

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case the veteran is totally disabled due to his 
service connected diabetes mellitus and his cirrhosis with a 
liver transplant.

In a March 2003 VA examination, the examiner opined that, 
"In my opinion the hypertension is not likely secondary to 
diabetes mellitus since it was diagnosed in the early 1990s 
and the diabetes mellitus type 2 was diagnosed in 1996." A 
February 1998 private medical record from Emory Medical 
Center notes that the veteran had been diagnosed with 
diabetes and hypertension from 1985.

In a May 2004 VA examination the examiner while noting that 
the veteran had been diagnosed with diabetes and hypertension 
from 1985, opined that:

To this observer, the fact that the 
hypertension and the diabetes initiated 
together without any major diabetic 
complications at that pointing to me 
means the hypertension is unlikely 
secondary to diabetes mellitus. It should 
be noted however, this veteran is service 
connected for cirrhosis, and his status 
post liver transplantation for his 
service connected cirrhosis, and his 
medications that he is receiving for his 
liver transplantation, is worsening his 
hypertension by medication that he is 
taking for his service connected 
cirrhosis, post transplant.

The probative evidence of record shows all three Wallin 
elements are established. The record reveals medical evidence 
establishing a nexus between the service-connected cirrhosis 
disability and the current hypertension disability.

The VA physician who examined the veteran in May 2004 VA 
examiner expressed the opinion that the medications 
prescribed for the liver transplant necessitated by the 
service-connected liver cirrhosis worsened the veteran's 
hypertension.  Although a baseline level of severity of the 
nonservice-connected hypertension created before the onset of 
aggravation by the above medication cannot be ascertained 
with any certainty, the medical evidence does show a very 
close etiologic relationship between the conditions 
associated with the liver cirrhosis and hypertension. 
Accordingly, the Board finds that the veteran's hypertension 
was aggravated by his service connected cirrhosis with 
subsequent liver transplant 

In light of the totality of the evidence of record, and 
affording all reasonable doubt to the veteran, the Board 
finds the veteran's claim is adequately supported.  38 C.F.R. 
§ 3.102.  Thus, the benefit sought on appeal is granted.  38 
C.F.R. § 3.310.


ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


